DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 recite the additional fire suppression agent may be HFC-125, which is not recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (English machine translation of JP08277389A).
Yoshida et al. teaches a composition comprising trifluoroiodomethane (CF3I) in 35-60 wt% and pentafluoroethane (R125; HFC-125) in 40-65 wt% ([0025]).  Yoshida et al. teaches an embodiment wherein R125 (HFC-125) is present in about 40-53 wt% ([0025]).  Therefore, the CF3I would be present in about 47-60 wt%.

Claim(s) 1, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US Pub. No. 2015/0041157).
Mitchell et al. teaches a composition comprising 35 wt% 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone (FK 5-1-12; dodecafluroro-2-methylpentan-3-one), 35 wt% CF3I, and 30 wt% CO2 (Table 6).  Mitchell et al. further teaches that in a preferred embodiment, the 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone and CF3I are added to a container before the addition of CO2 ([0083]).  In such an embodiment, before addition of CO2, the composition would comprise 50 wt% CF3I and 50 wt% 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (US Pat. No. 5,615,742).
Robin et al. teaches a fire extinguishing composition comprising 1,1,1,2,3,3,3-heptafluoropropane (HFC-227ea) and an additional fire extinguishant from a list including CF3I (abstract; 4:45-65).  Robin et al. teaches that the 1,1,1,2,3,3,3-heptafluoropropane (HFC-227ea) may be present with the additional fire extinguishant in 1-99 wt% (4:60-65).  Therefore the other extinguishant must be present in 1-99 wt% as well.
Robin et al. does not teach the CF3I present in 40-70 wt% or the molar ratio as claimed.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, Robin et al. teaches that relative amounts of 1,1,1,2,3,3,3-heptafluoropropane and CF3I can be dictated by the characteristics desired for the overall composition such as efficiency and toxicity (5:1-10).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the composition passes the FAA aerosol can test.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the claimed property is the result of anything other than the claimed components in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) .

Claims 1, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldrop et al. (US Pub. No. 2005/0145820).
Waldrop et al. teaches a combustion suppressant composition comprising trifluoroiodomethane (CF3I; boiling point -22.5 °C) and a compound such as trifluoromethane (HFC-23; boiling point -82.1 °C) ([0033]; [0035]). Waldrop et al. teaches that the trifluoroiodomethane is present in 0.5% to 75% by volume (approximately 1-79 wt%, examiner calculation) (claim 2 of Waldrop et al.).
Waldrop et al. does not teach the trifluoroiodomethane in 40-70 wt%.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the composition passes the FAA aerosol can test.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate .

Response to Amendment
The declaration under 37 CFR 1.132 filed August 27, 2020 is insufficient to overcome the rejection of claims 1, 4, 5, and 11 based upon Robin et al. or rejection of claims 1, 6-9, and 11 based upon Waldrop et al. the as set forth in the last Office action because:
The single comparison of 38 wt% CF3I to 44 wt% CF3I is not sufficient to establish unpredictability in the art in a pass/fail test.  Such a comparison simply shows that adding more 
CF3I allows the composition to pass the FAA can test criteria, but it does not explain why such a result would not have been predicted or is unexpected.  
	The data is not commensurate in scope with the claimed invention (716.02(d)).  The claimed invention allows for four different compounds for the additional fire suppression agent in amounts from greater than 0 to 60 wt%.  However, the data presented shows only one additional fire suppression agent in one claimed amount (56 wt%).

Response to Arguments
Applicant's arguments filed August 27, 2020 have been fully considered and sufficiently responded to in the Response to Amendment and the new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 17, 2021